Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 1 of 13 Page ID #402




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICKI JONES,                                  )
                                               )
                   Plaintiff,                  )
                                               )
 vs.                                           )         Cause No. 3:20-cv-00285 -GCS
                                               )
 UNITED STATES OF AMERICA.                     )
                                               )
                   Defendant.                  )
                                               )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Ricki Jones brings suit to claim tax refunds, including interest and

attorneys’ fees. (Doc. 23). Specifically, Jones seeks a tax refund of at least $1,473,036.00 of

assessed civil fraud penalties which Jones contends were waived by the U.S. Tax Court

in 2014, in a decision that was drafted by, and stipulated to, by the Internal Revenue

Service (“IRS”). His amended complaint contains four counts: Count I - refund of 2003

penalty and interest seeking at least $921,234.00 plus interest; Count II - refund of 2004

penalty and interest seeking at $486,919.00 plus interest; Count III – refund of 2005

penalty and interest seeking at least $64,883.00 plus interest; and Count IV – declaratory

judgment seeking a declaration that the March 2020 initial assessment of fraud penalties

was invalid because the IRS failed to comply with Section 6751(b)(1). (Doc. 23).

       Now before the Court is Defendant United States of America’s motion to Dismiss

pursuant to FED. R. CIV. PROC. 12(b)(1) and (b)(6) and based upon its sovereign immunity.

(Doc. 26, 28). Plaintiff opposes the motion arguing that the IRS offered to waive all civil


                                          Page 1 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 2 of 13 Page ID #403




fraud penalties assessed against him if he signed a proffered Tax Court stipulation. (Doc.

27). For the reasons delineated below, the Court GRANTS Defendant’s motion to

dismiss.

                                        FACTUAL BACKGROUND

        Plaintiff filed his income tax returns for the tax years 2002, 2003, 2004 and 2005,

jointly with his then-wife, Dorothy Boos. Plaintiff and Boos divorced in 2009.

        On January 22, 2009, the United States filed an information against Plaintiff in

United States v. Ricki Lee Jones, 3:08-cr-30256-001-JPG, charging him with one count of tax

evasion, 21 U.S.C. § 7201, with regard to the income tax year 2003.1 That same day, Jones

pled guilty to the information and admitted to similar conduct for the tax years of 2002,

2004, and 2005. Jones’s Plea agreement further states in part: “Defendant agrees that this

agreement, or any judgment, order, release, or satisfaction issued in connection with this

agreement, will not satisfy, settle, or compromise the defendant’s obligation to pay the

balance of any remaining civil liabilities, including tax, additional tax, additions to tax,

interest, and penalties, owed to IRS for the time periods covered by this agreement or any

other time period.” See Jones, 3:08-cr-30256-JPG; (Doc. 5, p. 11).

        Subsequently, the IRS initiated an audit of Plaintiff’s returns for the income tax

years 2002 – 2005. In June 2009, Ms. Boos made an advance payment to the IRS in the total

amount of $2,435,092, which was applied to the 2003, 2004, and 2005 income tax years.



1       The Court takes judicial notice of Jones’s underlying criminal proceedings. See, e.g., Green v.
Warden, U.S. Penitentiary, 699 F.2d 364, 369 (7th Cir. 1983)(stating that “federal courts may also take notice
of proceedings in other courts, both within and outside of the federal judicial system, of the proceedings
that have a direct relation to matters at issue”).

                                                Page 2 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 3 of 13 Page ID #404




(Doc. 1-2, p. 32). On July 30, 2009, District Judge Gilbert sentenced Jones to 15 months

imprisonment and ordered restitution in the amount of $3,642,507.52; $75,000.00 in fines;

and $39,754.00 for costs of incarceration and supervision. See Jones, 3:08-cr-30256-001-JPG,

Doc. 39.2

       Plaintiff made advance payments in the following amounts: $700,000 on August

17, 2009; $200,000 on August 18, 2009, and $300,000 on August 21, 2009. These checks

made by Plaintiff to the IRS did not designate to which tax years in dispute that the

payments should be applied. (Doc. 14-2, 14-5). On September 8, 2019, Ms. Boos made an

advance payment to the IRS in the total amount of $784,721.29 which was applied to the

2003, 2004, and 2005 income tax years. Id.

       On November 9, 2009, Plaintiff, along with his attorney, James Martin as POA,

signed an IRS Form 4549, in which Jones consented to assessments against him alone for

income tax deficiencies, fraud penalties and interest pursuant to 26 U.S.C. § 6663. (Doc.

1-2, 14-15). Specifically, the consent to assignment and collection stated: “I do not wish to

exercise my appeal rights with the Internal Revenue Service or to contest in the United

States Tax Courts the findings of this report. Therefore, I give my consent to the

immediate assessment and collection of any increase in tax and penalties, and accept any

decrease in tax and penalties shown above, plus additional interest as provided by law.

It is undisputed that this report is subject to acceptance by the Area Director, Area



2       The August 11, 2009 Amended Judgment reflects that the $3,642,507.52 restitution was paid:
$2,435,092.00 to the IRS and $1,207,415.52 to BP North America, Incorporated. Id. at Doc. 39. The
$2,435,092.00 amount to the IRS included all joint incomes taxes due and owed for the years 2002, 2003,
2004 and 2005.

                                             Page 3 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 4 of 13 Page ID #405




Manager, Specialty Tax Program Chief or Director of Field Operations.” Id. at p. 15. For

tax year 2003, the tax deficiency was $1,228,312.00, the fraud penalty was $912,234.00, and

the interest was $893,340.54. For tax year 2004, the tax deficiency was $649,225.00, the

fraud penalty was $486,916.75, and the interest was $397,111.32. For tax year 2005, the tax

deficiency was $86,510.00, the fraud penalty was $64,882.50, and the interest was

$39,983.01.

        On March 10, 2010, the IRS assessed the amounts contained in the November 9,

2009 IRS Form 4549 signed by Jones and Mr. Martin against Jones. At this time, the

advance payments made by Jones were applied to his tax liabilities for the tax year 2003.

(Doc. 14-5 – 14-7).

        On August 1, 2013, the IRS issued a notice of deficiency to Ms. Boos for the income

tax years 2003-05 reflecting the same amounts contained in the November 9, 2009 IRS

Form 4549 signed by Jones and Mr. Martin. (Doc. 14-8).

        On August 6, 2013, the IRS issued a Final Determination to Ms. Boos denying her

request for innocent spouse relief, pursuant to 26 U.S.C. § 6015. (Doc. 14-9). On November

12, 2013, Ms. Boos filed a petition with the United States Tax Court to seek a

determination that she was entitled to innocent spouse relief, to which Plaintiff

successfully intervened. See Dorothy L. Boos v. Comm’r, Docket No. 25723-13. (Doc. 14-

10).3 On September 19, 2014, the Tax Court entered the following decision based on the

agreement and stipulation by the parties:



3       The Court takes judicial notice of the contents of the U.S. Tax Court’s docket of Ms. Boos’s case. See
Daniel v. Cook County, 833 F.3d 728, 742 (7th Cir. 2016); Green, 699 F.2d at 369.

                                                Page 4 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 5 of 13 Page ID #406




       a. Ms. Boos had deficiencies of income taxes for the tax years 2003-05 as follows:

          $1,228,312.00 to 2003, $649,225.00 to 2004, and $86,510.00 to 2005.

       b. There are no penalties for 2003-05 under the provisions of I.R.C. § 6663(a).

       c. That Ms. Boos is not entitled to relief under the provisions of I.R.C. § 6015(b),

          (c), or (f) with respect to her income tax liabilities for 2003-05.

       d. The deposit of $2,435,092 made by Ms. Boos on June 25, 2009, shall be treated

          as a payment of income taxes and interest and applied as follows: $1,656,526 to

          2003; $649,225 to 2004; and $129,341 to 2005.

       e. The deposit of $784,721.29 made by Ms. Boos on September 8, 2009, shall be

          treated as a payment of income taxes and interest and applied as follows:

          $500,345.10 to 2003; $252,114.78 to 2004; and $32,261.41 to 2005.

       f. If the sum of the two deposits referenced above exceed Ms. Boos’s income tax

          liabilities and applicable interest for 2003, 2004, and 2005, any excess credit

          shall be applied to intervenor Mr. Jones’s income tax liabilities for 2003, 2004,

          and 2005.

       g. Ms. Boos does not forfeit any right to indemnification or any other relief

          otherwise available to her from intervenor in the Illinois state or federal court.

(Doc. 23; Exhibit A, p. 14-16).

       On September 1, 2016, Plaintiff filed refund claims with the IRS for tax years 2003-

05 claiming that he was entitled to a refund because the civil penalties were abated by the

2014 Tax Court Decision. The claims for refund were in the amount of $921,235 for

payments made toward 2003, $486,919 for payments made toward 2004, and $64,883 for

                                         Page 5 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 6 of 13 Page ID #407




payments made toward 2005. No payments were made toward Jones’s income tax

liabilities for the years 2003-2005 within two years of Mr. Jones’s claims for refund.

       On August 10, 2018, Plaintiff amended his claim adding that because he did not

receive written proof of the determination of the assessment of the civil fraud penalties,

the IRS did not meet the requirements of 26 U.S.C. § 6751 (b)(1), and the assessment of

the civil penalties was thus invalid. The IRS did not respond to either claim (2016 or 2018),

and Plaintiff filed this suit on March 17, 2020. (Doc. 1).

                                     LEGAL STANDARDS

       When considering a Rule 12(b)(1) motion to dismiss for lack of subject-matter

jurisdiction, a district court accepts as true all well-pleaded factual allegations and draws

all reasonable inferences from the allegations in favor of the plaintiff. See Kelley v. Med-1

Solutions., LLC, 548 F.3d 600, 604 (7th Cir. 2008)(citing Capitol Leasing Co. v. FDIC, 999 F.2d

188, 191 (7th Cir. 1993)). If the defendant factually attacks the plaintiff's assertion of

subject-matter jurisdiction, the court may look beyond the jurisdictional allegations in the

complaint and “view whatever evidence has been submitted on the issue to determine

whether in fact subject matter jurisdiction exists.” Capitol Leasing, 999 F.2d at 191. Plaintiff,

as the party asserting subject-matter jurisdiction, bears the burden of proving the

existence of that jurisdiction. See Glaser v. Wound Care Consultants, Inc., 570 F.3d 907, 913

(7th Cir. 2009).

       “A motion under Rule 12(b)(6) tests whether the complaint states a claim on which

relief may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). The

complaint must “give the defendant fair notice of what the claim is and the grounds upon

                                           Page 6 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 7 of 13 Page ID #408




which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (ellipsis omitted). A

plaintiff's “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Id. Stated differently, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)(quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

                                           ANALYSIS

I.     Counts I through III – Tax Refund

       Jones asserts jurisdiction under 28 U.S.C. § 1346(a)(1). Section 1346(a)(1) confers

upon district courts jurisdiction over civil actions against the United States “for the

recovery of any internal-revenue tax alleged to have been erroneously or illegally

assessed or collected, or any penalty claimed to have been collected without authority or

any sum alleged to have been excessive or in any manner wrongfully collected under the

internal-revenue laws.” 28 U.S.C. § 1346(a)(1). The Supreme Court has held that

“[d]espite its spacious terms, § 1346(a)(1) must be read in conformity with other statutory

provisions which qualify a taxpayer's right to bring a refund suit upon compliance with

certain conditions.” United States v. Dalm, 494 U.S. 596, 601 (1990). The first is § 7422(a),

which limits a taxpayer’s right to bring a refund suit by providing:

      No suit or proceeding shall be maintained in any court for the recovery of any
      internal revenue tax alleged to have been erroneously or illegally assessed or
      collected, or of any penalty claimed to have been collected without authority,

                                           Page 7 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 8 of 13 Page ID #409




     or of any sum alleged to have been excessive or in any manner wrongfully
     collected, until a claim for refund or credit has been duly filed with the
     Secretary [of Treasury], according to the provisions of law in that regard, and
     the regulations of the Secretary established in pursuance thereof.

26 U.S.C. § 7422(a); Dalm, 494 U.S. at 601-02. See also Nick's Cigarette City, Inc. v. United

States, 531 F.3d 516, 520 (7th Cir. 2008)(stating that § 7422(a) “has long been considered a

jurisdictional prerequisite”); Jackson v. United States, 100 Fed. Cl. 34, 42 (2011) (noting that

“[e]ssentially, section 7422(a) functions as a waiver of the government's sovereign

immunity in tax refund suits.”).

       A second condition for refund suits is found in 26 U.S.C. § 6511(a), which provides

that if a taxpayer is required to file a return with respect to a tax, he must file any claim

for refund within three years from the time the return was filed or two years from the

time the tax was paid, whichever period expires later. See Dalm, 494 U.S. at 602; Salah v.

United States, No. 00-2132, 11 Fed. Appx. 603, 605 (7th Cir. Mar. 29, 2001). “Read together,

the import of these sections is clear: unless a claim for refund of a tax has been filed within

the time limits imposed by § 6511(a), a suit for refund, regardless of whether the tax is

alleged to have been ‘erroneously,’ ‘illegally,’ or ‘wrongfully collected,’ . . . , may not be

maintained in any court.” Dalm, 494 U.S. at 602.

       Section 6511(b) “mandates that no credit or refund shall be allowed or made if a

claim is not filed within the time limits imposed by § 6511(a).” United States v. Clintwood

Elkhorn Min. Co., 553 U.S. 1, 5 (2008)(internal quotation marks omitted). The Supreme

Court has held that an advance payment is considered to be made on the date that liability

is no longer disputed and the payments are then treated as credits to the taxpayers


                                          Page 8 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 9 of 13 Page ID #410




account. See, e.g., Rosenman v. United States, 323 U.S. 658, 661 (1945)(stating that “[i]n any

responsible sense payment was [] made by the application of the balance credited to the

petitioners . . . .”). The Seventh Circuit has held that “[a] timely sufficient claim for a

refund is a jurisdictional prerequisite to a refund suit.” Martin v. United States, 833 F.2d

655, 658-659 (7th Cir. 1987).

        The Government argues that because Jones did not timely file a claim for a refund

as required by 26 U.S.C. § 7422(a), the Court lacks jurisdiction to hear plaintiff's refund

claims. Here, Jones’s tax returns for the years 2003, 2004, and 2005, were filed April 2004,

April 2005 and October 2006, respectively. Jones made the payments that he seeks to

recover on August 17, 18, and 21 of 2009.4 The IRS assessed the civil penalties against Mr.

Jones on March 1, 2010 (after he consented to these civil penalties when he signed IRS

Form 4549) and the August 2019 payments were applied to his tax liabilities for 2003. See

Rosenman, 323 U.S. at 661-662. Under Rosenman, the date of the payment is deemed to be

the date that the debt is determined, and the amount was applied to the liabilities on

March 1, 2010. Jones filed his initial refund claim with the IRS on September 1, 2016 and

then amended it on August 15, 2018. Using the earliest possible date of March 1, 2012, his


4         As Jones did not designate on these three checks any conditions on when or what liabilities these
payments should have been applied, the IRS could apply the advance payments at that time. IRS policy
permits taxpayers who ‘voluntarily’ submit payments to the IRS to designate the tax liability to which the
payment will apply.” United States v. Energy Resources Co., Inc., 495 U.S. 545, 548, 110 S. Ct. 2139, 109 L.Ed.2d
580 (1990)(citation omitted); Muntwyler v. United States, 703 F.2d 1030, 1032 (7th Cir. 1983). Over time, the
IRS has modified the scope of this right. At one time, the IRS required only “directions” from taxpayers to
effectuate a directed payment. However, the IRS subsequently curtailed the scope of the right that it had
initially authorized, requiring that taxpayers provide “specific written direction as to the applications of
the payment.” Rev. Proc. 2002–26 § 3.01. Absent written directions, the “Service will apply the payment to
periods in the order of priority that the Service determines will serve [the Service's] best interest.” Id. at §
3.02.


                                                  Page 9 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 10 of 13 Page ID #411




claims were filed well over three years after the returns were filed and well over two

years after payment. Thus, Jones’s refund claims do not meet the requirements of the

statute.

       Plaintiff argues that the Court has jurisdiction to consider his claim based on the

Tax Court’s Decision of September 19, 2014 that dealt with Ms. Boos’s petition to seek

innocent spouse relief. He contends that his refund claim arose in September 2014 and

that his claim is timely as he filed suit within 2 years from September 2014. The Court,

however, rejects this argument. Jones’s reliance on federal common law in Regains v. City

of Chicago is misplaced. Federal common law is inapplicable here, as a claim for a refund

must be filed within the strict timeframe provided for in 26 U.S.C. § 7422(a). See United

States v. Clintwood Elkhorn Min. Co., 553 U.S. 1, 4 (2008). As required by 26 U.S.C. § 6511(a),

a “claim for a credit or refund of an overpayment on any tax imposed by this title in

respect of which the taxpayer is required to file a return shall be filed by the tax payer

within 3 years from the time the return was filed or 2 years from the time the tax was

paid, whichever of such periods expires the later.

       Further, the September 2014 Tax Court decision involved a tax deficiency issue

and an innocent spouse resolution as to Ms. Boos only. This was a stand-alone case and

did not have a bearing on how the IRS should apply or re-apply the specific payments

made by Jones in the past. “The intervening party is not granted rights or immunities

superior to those of the other parties, may not enlarge the issues or alter the nature of the

proceedings, and must abide by the Court’s rules.” Tipton v. Comm’r, 127 T.C. 214, 217

(2006). See also Vinson v. Washington Gas Light Co., 321 U.S. 489, 498 (1944)(stating that

                                         Page 10 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 11 of 13 Page ID #412




“one of the most usual procedural rules is that an intervenor is admitted to the proceeding

as it stands, and in respect of the pending issues, but is not permitted to enlarge those

issues or compel an alteration of the nature of the proceeding.”).

       Jones contends that the Tax Court decision covered his purported liabilities for

civil fraud penalties. However, Jones’s intervention did not enlarge the issues to include

his own liabilities. All the references in the Tax Court decision are to Ms. Boos and her

tax payments and liabilities. The decision only makes reference to the intervenor Jones

when it notes that any excess credit obtained from Ms. Boos’s payments would be

credited to Jones’s tax liabilities for 2003, 2004 and 2005; it clearly did not do away with

any liabilities that he may have owed. This makes complete sense because Jones and Ms.

Boos had filed jointly, and thus they were both liable for any tax liabilities. Jones

intervened in Ms. Boos’s tax case to object to Ms. Boos’s innocent spouse defense. Had

Ms. Boos been successful, Jones would be the sole person liable for any outstanding tax

liability. Ms. Boos, however, was not successful, and thus any payments that she made

that exceeded her liabilities would be applied to Jones’s liabilities.

       Furthermore, as previously stated, the Court’s jurisdiction is determined by the

statutes at issue in this case. The Tax Court’s decision in Ms. Boos’s case does not waive

the Government’s sovereign immunity. The decision also cannot confer jurisdiction on

this Court. See, e.g., Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456

U.S. 694, 702, 102 S. Ct. 2099, 72 L.Ed.2d 492 (1982)(stating that “no action of the parties

can confer subject-matter jurisdiction upon a federal court[, and] [t]hus, the consent of

the parties is irrelevant”). If the Court adopts Jones’s position, it would elevate the parties’

                                          Page 11 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 12 of 13 Page ID #413




purported settlement agreement in the Tax Court case above the precise statutes that

govern the Court’s jurisdiction. The Court is unwilling to do that. Thus, Jones’s refund

claims are untimely.5

II.     Count IV – Declaratory Judgment

        The Government argues that Count IV of the amended complaint is barred by the

federal tax exception to the Declaratory Judgment Act. Jones counters that the Court can

address the merits of Count IV because the 2010 assessment is invalid because it was not

approved by a supervisor as required by Section 6751(b). The Court agrees with the

Government.

        Plaintiff’s request for declaratory judgment is inconsistent with the plain text of

the Declaratory Judgment Act, 28 U.S.C. § 2201. By its own terms, “the Declaratory

Judgment Act bars relief ‘with respect to federal taxes.’” Gessert v. United States, 703 F.3d

1028, 1037 (7th Cir. 2013)(quoting 28 U.S.C. § 2201)). See also Wiemerslage v. United States,

838 F.2d 899, 901 n.4 (7th Cir. 1988)(citation omitted)(noting that “the federal tax

exception to the Declaratory Judgment Act . . . presents a jurisdictional bar to declaratory

relief ‘with respect to Federal taxes.’”); Bob Jones Univ. v. Simon, 416 U.S. 725, 737, 94 S. Ct.

2038, 40 L.Ed.2d 496 (1974)(noting that the “congressional antipathy for premature

interference with the assessment or collection of any federal tax also extends to




5        As the Court finds that Jones’s refund claims are untimely and the Court lacks jurisdiction over
those claims, the Court declines to address the Governments’ remaining arguments for dismissal: Jones is
collaterally estopped from seeking a refund of civil penalties for 2003 because of his guilty plea and that
Jones’s claims of refund for 2004 and 2005 fail to state a claim as he did not make any payments towards
those liabilities.

                                              Page 12 of 13
Case 3:20-cv-00285-GCS Document 29 Filed 03/31/21 Page 13 of 13 Page ID #414




declaratory judgments”). This Court is bound by the text of the Declaratory Judgment

Act. Thus, the Court grants Defendant's motion to dismiss as to Count IV.

                                     CONCLUSION

      For the above-stated reasons, the Court GRANTS Defendant’s motion to dismiss

amended complaint. (Doc. 26). The Court DISMISSES Counts I, II and III of the amended

complaint for lack of jurisdiction and because it is barred by sovereign immunity. The

Court also DISMISSES with prejudice Count IV of the amended complaint for failure

to state a claim. The Court DIRECTS the Clerk of the Court to enter judgment reflecting

the same.

      IT IS SO ORDERED.                                               Digitally signed
                                                                      by Judge Sison 2
      Dated: March 31, 2021.                                          Date: 2021.03.31
                                                                      16:42:16 -05'00'
                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                      Page 13 of 13
